DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2-4, 20, 27, 28, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rise et al (4690144) in view of Greene (4207904).  Rise discloses the use a non-invasive external stimulator (e.g. figure 2, etc.) with a scaffold that conforms to the body (e.g. framework elements 76, 78, etc. figures 6, 7, 9, col. 4, lines 9-18, etc.) having pulse generation and communication circuitry to wirelessly receive signals from a computing device (e.g. figures 3, 4, col. 3, lines 20-35, etc.) to adjust frequency, intensity, on/off (which also adjusts frequency and intensity/amplitude, etc.) to deliver stimulation to the conductive zones (e.g. figure 9, elements 100, 102, etc.).  Rise does not disclose the scaffold being/including a wire mesh for being shape retaining/bent around the body.  Greene teaches that it is known for stimulation system to use a wire mesh in a non-conductive carrier to allow the device to conform to the patient’s body and stay in that position (e.g. col. 5, lines 55-65, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Rise, with the scaffold being/including a wire mesh and being shape retaining to be bent around the body, as taught by Greene, since it would provide the predictable results of a method and system that allows the stimulation system to be placed on the patient’s body and retained in the same conforming configuration so that the system can stay on the body and continually stimulate the patient.
Claims 5 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rise et al in view of Greene (i.e. “modified Rise”).  Modified Rise discloses the claimed invention using a wireless remote programmer, except for the programmer being a cellular/internet telephone and transmitting the signals using Bluetooth or a Wifi protocol.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Rise, with the programmer being a cellular/internet telephone and transmitting the signals using Bluetooth or a Wifi protocol, as is well known and common knowledge in the art, since it would provide the predictable results of using a readily accessible and convenient portable computer to easily transfer data using conventional and widely used wireless protocols.

Claims 2-4, 6, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother et al (2007/0123952) in view of Greene.
Strother discloses the claimed invention using a wireless (e.g. figure 8, etc.) or wired (e.g. figure 7, etc.) remote control to adjust the stimulation in real time (e.g. paras. 20, 16, etc.), where the non-invasive device has pulse generation and communication circuitry (e.g. figure 3, element 20, figure 11, etc.) to adjust the stimulation based on the wired or wireless signals (e.g. figures 7, 8, etc.).  The top of the external system being plastic that is flexible and curves to the surface of the body (e.g. para. 60, etc.) with the bottom having a plurality of electrodes for stimulation (e.g. figures 4 and 6, para. 64, etc.).
Strother does not disclose the carrier has a scaffold being a wire mesh and being shape retaining.  Greene teaches that it is known for stimulation system to use a wire mesh in a nonconductive carrier to allow the device to conform to the patient’s body and stay in that position (e.g. col. 5, lines 55-65, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Strother, with the carrier including a scaffold being a wire mesh and being shape retaining, as taught by Greene, since it would provide the predictable results of a method and system that allows the stimulation system to be placed on the patient’s body and retained in the same conforming configuration so that the system can stay on the body and continually stimulate the patient.
Claims 5 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother in view of Greene (i.e. “modified Strother”).  Modified Strother discloses the claimed invention using a wireless remote programmer, except for the programmer being a cellular/internet telephone and transmitting the signals using Bluetooth or a Wifi protocol.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Strother, with the programmer being a cellular/internet telephone and transmitting the signals using Bluetooth or a Wifi protocol, as is well known and common knowledge in the art, since it would provide the predictable results of using a readily accessible and convenient portable computer to easily transfer data using conventional and widely used wireless protocols.
Claims 27, 28, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother in view of Greene (i.e. “modified Strother”) and further in view of Rise et al (4690144) or Thomas et al (2014/0194946).  Modified Strother discloses the claimed invention except for the pulse generation control signals being able to adjust the intensity/amplitude/frequency of the electrical stimulation and turning the stimulation on or off.  Rise (col. 3, lines 20-35, etc.) or Thomas (e.g. paras. 24, 35, etc.) discloses remote control of the stimulation intensity/amplitude/frequency and on-off of the stimulation (which necessarily adjusts the amplitude and frequency) to allow the patient or physician to adjust stimulation so the patient can change and turn on/off the stimulation to fit the patient’s preferences.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Strother, with remote control of the stimulation intensity/amplitude/frequency and on-off of the stimulation (which necessarily adjusts the amplitude and frequency), as taught by Rise or Thomas, to provide the predictable results of allowing the patient or physician to adjust stimulation so the patient can change and turn on/off the stimulation to fit the patient’s preferences
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strother in view of Greene (i.e. “modified Strother”).  Modified Strother discloses the claimed invention except for deactivating one of the wired or wireless communication circuitry when the other is activated, and allowing the computing device to receive user input for a purchase request for a new electrotherapy program or consultation on therapy regimes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by modified Strother, with deactivating one of the wired or wireless communication circuitry when the other is activated, and allowing the computing device to receive user input for a purchase request for a new electrotherapy program or consultation on therapy regimes, as is well known and common knowledge in the art, to provide the predictable results of preventing different signals from providing conflicting commands and allowing the owner of the device to charge the patient for any patient requested upgrades or consultations with medical professionals.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.  The argument that Rise does not contain a bendable shape retaining scaffold may be correct, but the examiner provided the reference to Greene in a 103 rejection, teaching that it is known for stimulation systems to contain a wire mess bendable shape retaining scaffold.  The attorney did not argue the 103 rejection of Strother in view of Greene and therefore the rejection still stands and was updated in view of the new claim amendments.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	3/13/2021